PER CURIAM.
Plaintiffs appeals the dismissal of his second amended complaint with prejudice. We find the complaint failed to state a *181cause of action for conspiracy and thus affirm the dismissal. We have considered and reject the granting of leave to amend against the defendant, The Florida Podiatry Association, Inc., on the theories set out in Falcone v. Middlesex County Medical Society, 34 N.J. 582, 170 A.2d 791 (1961); Blende v. Maricopa County Medical Society, 96 Ariz. 240, 393 P.2d 926 (1964); and Pinsker v. Pacific Coast Society of Orthodontists, 1 Cal.3d 160, 81 Cal.Rptr. 623, 460 P.2d 495 (1969) and 12 Cal.3d 541, 116 Cal.Rptr. 245, 526 P.2d 253 (1974). Plaintiff’s complaint demands damages for past conduct and does not seek admission to the Association.
DOWNEY and BERANEK, JJ., concur.
HURLEY, J., concurs specially.